           Case 1:19-cr-00131-PAE Document 845 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        19-CR-131-02 (PAE)
                        -v-
                                                                       SCHEDULING ORDER
 JUSTIN RIVERA,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court sets the following

schedule:

       x    Any post trial motions shall be filed by August 2, 2021.

       x    Responses to any post trial motions shall be filed by September 20, 2021.

       x    Sentencing is scheduled for November 9, 2021 at 10:00 a.m. in Courtroom 1305 of

            the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY 10007.


       SO ORDERED.


                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: June 14, 2021
       New York, New York
